Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 11 August 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            My Dear General
                            New Kent Mountain 11th August 1781
                        
                        Your Excellency’s Public and Private letters of the 30h july Have Safely Come to Hand for which I Return you
                            My warmest thanks. Be Sure, My dear General, that the Pleasure of Being with You will Make me Happy in Any Command You
                            will think proper to Give—But for the present Am with You of opinion I Had Better Remain in Virginia—the More So as Lord
                            Cornwallis does not chuse to live us, and Circumstances May Happen that will furnish me Agreable opportunities in the
                            Command of the Virginian Army.
                        I Have Pretty well understood you, My dear General, But Would Be Happy in a More Minuted Detaïl which I am
                            Sensible Cannot Be Intrusted to Letters. Would not Gouvion Be a Very Proper Ambassador. Indeed at all Events I would Be
                            Happy to Have Him with me. But I think He Could Perfectly well Answer your Purpose. A Gentleman in your family Could with
                            difficulty Be Spared. Should Some thing Be Ascertained Count Damas Might Come under Pretence to Serve with me— it is known
                            He is very Much My friend.
                        But to Return to Operations in Virginia I will tell you, My dear General, that Lord Cornwallis is Entrenching
                            at York and Gloucester. The Sooner we Disturb Him the Better. But Unless our Maritme friends give us Help we Cannot much
                            Venture Below. I think His force May Amount to four thousand Six Hundred including the Garrison at Portsmouth which I
                            think will Be Evacuated— it is I Believe in Contemplation to Send a detachement of about 1500 men to Newyork. But I Cannot
                            yet Be Positive. The British Army are Sickly. The greatest part of their Wounded Have died. Should they detach I will
                            Reinforce General Greene.
                        There is a point, My dear General, upon which I want Confidentially to Speak to You alone. The Pennsylvanians and Virginians Have Never Agreed But at the Present time, it is worse than Ever. I
                            Receive Every day Complaints. Some from the Executive I Have Been obliged to take Notice of. The Governor and Council Have
                            told me they Would Insist upon Having justice By me from General Waïne’s procedings. Gal Waïne thinks He and His people
                            Have not Been well used. In a Word, I perceive the Seeds of a future Dispute Betwen States—and Every Day the troops Remain
                            Here adds to the Danger. I will Consequently Make use of your Name to Reinforce Gal Greene with the Pennsylvanians and
                            keep the Bataïllon of 600 Marylanders that is Coming on. I wish you will Countenance me as General Greene must Have a
                            proportion of old Soldiers. The Mode of Making war and Procuring Supplies in Carolina is Better adapted than the
                            Management we must Have with the Virginians. Upon them depend all Southern operations. I therefore Beg, My dear General,
                            you will do as if I Had Been Acting By Superior orders and keep the Matter Secret. I do it for fear of worse Consequences—and
                            Have Maturely Considered. Adieu, my dear General, with the Highest Respect and Most tender affection I Have the Honor to
                            be Yours
                        
                            Lafayette
                        
                    